DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation, “the signal contact pair of each of the first contact group and the second contact group contains a normal signal contact pair constituted of two normal signal contacts for transmitting a normal frequency differential signal and a high frequency signal contact pair constituted of two high frequency signal contacts for transmitting a high frequency differential signal,” of lines 1-5 is vague and indefinite. The examiner is unclear how one signal contact pair (two terminals) can transmit a “normal frequency differential signal” and a “high frequency differential signal”. Usually one signal contact pair is only able to transmit one signal speed/frequency, high or low; and under USB 3.0 specifications, one signal contact pair does not transmit both. Furthermore, according to claim 1 lines 14-15 the signal contact pair consist of two signal contacts for transmitting a differential signal. Therefore the signal contact pair of the first and second contact group can not contain a normal and high frequency signal contact pair. For examination purposes, the signal contact pair will be interpreted as two signal contact pairs for claim 8 only.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. [US 2019/0229470] in view of Katayanagi [US 2015/0255925].
Regarding claim 1, Cheng discloses an electrical connector which can engage with a corresponding connector inserted from a tip side thereof, comprising: an insulating housing (fig. 11; 65 and fig. 15; 63); a first contact group (fig. 15; 64) constituted of a first plurality of contacts linearly extending along an insertion and extraction direction (mating direction) of the corresponding connector (mating connector) and held by the insulating housing (65, 63) so as to be arranged on a first contact plane (fig. 15; plane of 64); a second contact group (fig. 15; 61) constituted of a second plurality of contacts linearly extending along the insertion and extraction direction (mating direction) of the corresponding connector (mating connector) and held by the insulating housing (65, 63) so as to be arranged on a second contact plane (fig. 15; plane of 61) facing the first contact plane (plane of 64); and a ground plate (fig. 15; 62) held by the insulating housing so as to be located on a ground plane (fig. 15; plane of 62) facing the first contact plane (plane of 64) and the second contact plane (plane of 61, see fig. 18) between the first contact plane (plane of 64) and the second contact plane (plane of 61, see fig. 18), wherein each of the first contact group (64) and the second contact group (61) contains a signal contact pair (fig. 20; middle X, see Par [0045], second sentence from the last) constituted of two signal contacts for transmitting a differential signal (Par [0045], second sentence from the last), wherein the ground plate (62) has an opening (fig. 23; 150d) facing the two signal contacts (middle X) of the signal contact pair (middle X) of each of the first contact group (64) and the second contact group (61), and wherein a separation distance (see mark-up below from fig. 20; SD) between outer side surfaces (fig. 20; outer side surfaces of the middle X pair in the 150d area) of the two signal contacts (middle X) of the signal contact pair (middle X) of the first contact group (64) in an area (150d area) facing the opening (150d) of the ground plate (62) is smaller than a width (fig. 23; width of 150d in the left-right direction) of the opening (150d) of the ground plate (62).

    PNG
    media_image1.png
    334
    367
    media_image1.png
    Greyscale
		Mark-up
Cheng does not disclose a separation distance being larger than a width of the opening of the ground plate.
However Katayanagi teaches a separation distance (see mark-up #2 below from fig. 5; SD1) being larger than a width (mark-up #2; W1) of the opening (fig. 12; 54) of the ground plate (fig. 5; 40).

    PNG
    media_image2.png
    513
    295
    media_image2.png
    Greyscale
		Mark-up #2
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a separation distance being larger than a width of the opening of the ground plate as suggested by Katayanagi for the benefit improving the molding process in order to make reliable compact electrical connectors.

Regarding claim 2, Cheng modified by Katayanagi has been discussed above. Cheng discloses wherein a separation distance (fig. 21; 64 and 61 has the same signal terminal layout, therefore the distance of the middle X pair of 61 in 150d area) between outer side surfaces (outer side surfaces of middle X pair in the 150d area) of the two signal contacts (middle X pair of 61) of the signal contact pair (middle X pair of 61) of the second contact group (61) in the area facing the opening (150d) of the ground plate (62) is smaller than the width (width of 150d, see fig. 23) of the opening (150d) of the ground plate (62).

Regarding claim 3, Cheng modified by Katayanagi has been discussed above. Cheng discloses wherein a center (fig. 20; center of middle X pair in 150d area) between the two signal contacts (middle X pair) of the signal contact pair (middle X pair) of the first contact group (64) in a width direction (left-right direction) of the two signal contacts (middle X pair) of the first contact group (64), a center (fig. 21; center of middle X pair of 61 in the 150d area) between the two signal contacts (middle X pair of 61) of the signal contact pair (middle X pair of 61) of the second contact group (61) in a width direction (left-right direction) of the two signal contacts (middle X pair of 61) of the second contact group (61) and a center (figs. 20 and 21; center of 150d) of the opening (150d) of the ground plate (62) in a width direction (left-right direction) of the ground plate (62) coincide with each other (see figs. 20 and 21).

Regarding claim 4, Cheng modified by Katayanagi has been discussed above. Cheng discloses wherein the separation distance (the distance of the middle X pair of 61 in 150d area) between the outer side surfaces (outer side surfaces of middle X pair in the 150d area) of the two signal contacts (middle X pair of 61) of the signal contact pair (middle X pair of 61) of the second contact group (61) in the area facing the opening (150d) of the ground plate (62) is smaller than a separation distance (fig. 21; the distance of the middle X pair of 61 in 150c area, see fig. 23 of 150c location) between outer side surfaces (fig. 21; outer side surfaces of middle X pair in the 150c area) of other portions (portions of middle X pair in 150c area) of the two signal contacts (middle X pair of 61) of the signal contact pair (middle X pair of 61) of the second contact group (61).

Regarding claim 8, Cheng modified by Katayanagi has been discussed above. Cheng discloses wherein the signal contact pair (middle X of 64, 61 and middle L of 64, 61 see fig. 9 for L position; connector 100 is similar to connector 600 therefore 21, 22 of 100 is also similar to 64, 61 of 600) of each of the first contact group (64) and the second contact group (61) contains a normal signal contact pair (middle L of 64, 61) constituted of two normal signal contacts (Par [0038], low signal terminals) for transmitting a normal frequency differential signal (low signal terminals) and a high frequency signal contact pair (middle X of 64, 61) constituted of two high frequency signal contacts (Par [0043], high speed differential pairs) for transmitting a high frequency differential signal (high speed differential pairs) whose frequency is higher than a frequency of the normal frequency differential signal, and wherein the two high frequency signal contacts (middle X of 64, 61) constituting the high frequency signal contact pair (middle X of 64, 61) of each of the first contact group (64) and the second contact group (61) face the opening (150d) of the ground plate (62)

Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. [US 2019/0229470] and Katayanagi [US 2015/0255925] as applied to claim 1 above, and further in view of Zhao et al. [US 9,742,098].
Regarding claims 5-7, Chen and Katayanagi disclose all of the claim limitations except wherein the opening of the ground plate is a flow opening for ensuring flowability of an elastomer material in the insulating housing when the elastomer material is filled into the insulating housing to form a waterproof sealing portion in the insulating housing for liquid-tightly sealing an inside of the insulating housing [claim 5]; wherein the insulating housing contains a top housing and a bottom housing, and wherein the waterproof sealing portion is formed by filling the elastomer material into the housing in a state that a bottom surface of the top housing and an upper surface of the bottom housing have been closely contacted with each other [claim 6]; wherein the waterproof sealing portion blocks a water penetration path from the tip side to a base side in the insulating housing and liquid- tightly seals the inside of the insulating housing [claim 7].
Regarding claims 5-7, Zhao teaches the opening (fig. 4; 31) of the ground plate (fig. 4; 3) is a flow opening for ensuring flowability (Col 3 Ln 15-20) of an elastomer material (fig. 9; 7) in the insulating housing (fig. 4; 11, 21) when the elastomer material (7) is filled into the insulating housing (11, 21) to form a waterproof sealing portion (7, see fig. 9) in the insulating housing (11, 21) for liquid-tightly sealing (see figs. 8 and 9, fig. 9 shows water tight sealing after 7 is poured into 11, 21) an inside of the insulating housing (11, 21); the insulating housing (11, 21) contains a top housing (11) and a bottom housing (12), and wherein the waterproof sealing portion (7) is formed by filling the elastomer material (7) into the housing in a state that a bottom surface (see mark-up #3 from fig. 9; BS) of the top housing (11) and an upper surface (mark-up #3; US) of the bottom housing (21) have been closely contacted with each other; wherein the waterproof sealing portion (7) blocks a water penetration path (fig. 9; left-right direction) from the tip side (fig. 9; far left side) to a base side (fig. 9; far right side) in the insulating housing (11, 21) and liquid- tightly seals the inside (space between BS and US) of the insulating housing (11, 21).

    PNG
    media_image3.png
    305
    239
    media_image3.png
    Greyscale
		Mark-up #3
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the opening of the ground plate being a flow opening for ensuring flowability of an elastomer material in the insulating housing when the elastomer material is filled into the insulating housing to form a waterproof sealing portion in the insulating housing for liquid-tightly sealing an inside of the insulating housing; the insulating housing containing a top housing and a bottom housing, and wherein the waterproof sealing portion is formed by filling the elastomer material into the housing in a state that a bottom surface of the top housing and an upper surface of the bottom housing have been closely contacted with each other; and the waterproof sealing portion blocking a water penetration path from the tip side to a base side in the insulating housing and liquid- tightly seals the inside of the insulating housing as suggested by Zhao for the benefit of improving the protection of terminals from external particles which can lead to longer life cycles of an electronic device that has better waterproofing methods.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. [US 2019/0229470] and Katayanagi [US 2015/0255925] as applied to claim 1 above, and further in view of Little et al. [US 2019/0288465].
Cheng and Katayanagi disclose the electrical connector defined by claim 1 (see claim 1 rejection above).
Cheng and Katayanagi do not disclose an electronic device comprising: a housing; a circuit board provided in the housing; and the electrical connector defined by claim 1, which is mounted on the circuit board.
However Little teaches an electronic device comprising: a housing (fig. 45; 266); a circuit board (fig. 45; 250) provided in the housing (266); and the electrical connector (fig. 45; 200) which is mounted on the circuit board (250).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an electronic device comprising: a housing; a circuit board provided in the housing; and the electrical connector defined by claim 1, which is mounted on the circuit board as suggested by Little for the benefit of having a superior waterproof mobile electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831